Citation Nr: 0217784	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than May 22, 
2000, for a grant of service connection for tinnitus.

[The issue of service connection for a low back disability 
will be the subject of a later Board of Veterans' Appeals 
(Board) decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
March 1969 to January 1971.  This matter comes before the 
Board on appeal from a December 2000 rating decision by 
the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for tinnitus effective from May 22, 2000.

[The Board is undertaking additional development on the 
issue of entitlement to service connection for a low back 
disorder, pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.]


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an 
unappealed December 1998 rating decision; the veteran was 
notified of the decision and his appellate rights in 
December 14, 1998 correspondence.

2.  A request to reopen a claim of service connection for 
tinnitus was received on May 22, 2000.


CONCLUSION OF LAW

An effective date earlier than May 22, 2000, for a grant 
of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA and implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes VA treatment records, VA examination 
reports, and private medical records.  The veteran was 
notified of the applicable laws and regulations.  The 
rating decisions, the statements of the case, and the 
supplemental statements of the case have informed him what 
he needs to establish entitlement to the benefits sought 
and what evidence VA has obtained.  The veteran was 
notified in September 2001 and March 2002 correspondence 
of the types of information he was responsible for 
providing, and of what steps VA would take in obtaining 
evidence on his behalf.  In a January 2002 statement of 
the case, the veteran was specifically notified of the 
regulations and law regarding the effective date of 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

During an October 1998 VA audiological examination, the 
veteran indicated that he was seeking service connection 
for tinnitus.  He reported noise exposure during both his 
military and civilian lives.  The veteran stated that he 
did not recall when tinnitus began, but that it was "after 
the service."  The examiner opined that the subjective 
complaints of tinnitus could be related to the veteran's 
history of noise exposure in both his military and 
civilian lives.  The doctor noted that there was no way to 
objectively verify the presence or absence of tinnitus.

In December 1998, the veteran was notified that service 
connection for tinnitus was denied.  He was also notified 
of the need to inform the RO if he disagreed with the 
decision, and was provided with a VA Form 4107, which 
explained his appellate rights.  

Nothing further transpired with respect to this claim 
until May 22, 2000, when a request to reopen the claim of 
service connection for bilateral tinnitus was received at 
the RO.

On August 2000 VA audiological examination, a history of 
hazardous noise exposure in the military and as a civilian 
was reported.  The veteran was not sure of the date of 
onset of tinnitus, but reported that he had a constant 
sound of  "crickets or bacon sizzling" in both ears.  The 
examiner opined that while there was no way to objectively 
confirm the presence of tinnitus, she felt that the 
veteran's tinnitus "may be related to his military noise 
exposure...."

Service connection was granted for tinnitus, rated 10 
percent, in a December 2000 rating decision.  Service 
connection was effective from May 22, 2000, the date of 
receipt of the petition to reopen the claim.  

Analysis

Unless otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Here, service connection for tinnitus was initially denied 
in December 1998; the veteran was notified of this 
decision and his appellate rights in December 14, 1998 
correspondence.  The veteran did not initiate an appeal 
from that decision within one year, and the decision 
therefore became final on December 14, 1999.  38 U.S.C.A. 
§ 7105(b)(1).  Significantly, the veteran does not dispute 
that he did not initiate an appeal.  Instead, he maintains 
he was not aware he was required to formally disagree with 
the denial.  However, the December 14, 1998 notice 
specifically informed the veteran to "write and tell us 
why" if he felt the decision was wrong.  A form detailing 
his appellate rights was also provided at that time.  The 
December 1998 denial is a final disallowance.  Clear and 
unmistakable error in that rating decision is not alleged.

The veteran's petition to reopen the claim is stamped as 
received at the Houston RO on May 22, 2000.  A hand 
written note on the form confirms that date of receipt.  
The only effective date authorized by law under the 
circumstances outlined is the date of receipt of the 
petition to reopen the claim.   38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).


ORDER

An effective date earlier than May 22, 2000 for the grant 
of service connection for tinnitus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

